Citation Nr: 1734494	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  06-31 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for memory loss, to include as a manifestation of an undiagnosed illness.  

2.  Entitlement to service connection for night sweats, to include as a manifestation of an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1987 to June 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

During the course of his appeal, the Veteran was afforded a Board hearing before a now retired Veterans Law Judge in July 2009.  A copy of the hearing transcript is included in the Veteran's claims file.

In July 2010, the Board remanded the case to obtain any outstanding VA treatment records, and to schedule the Veteran for another hearing under the provisions of 38 C.F.R. § 20.707.

In December 2010, the RO notified the Veteran that a new hearing was scheduled to take place in February 2011.  In a February 2011 statement, he petitioned to reschedule his hearing.  In April 2011, a new hearing was scheduled for May 2011; however, the Veteran failed to report for the hearing or request for a postponement.  Thus, as noted in the September 2011 Board remand, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704.  

In September 2011, the Board remanded this matter for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Veteran seeks service connection for memory loss and night sweats, to include as manifestations of undiagnosed illnesses incurred in connection with his Persian Gulf service.   

The September 2011 Board remand instructed that the Veteran be scheduled for a VA examination to address whether the Veteran's memory loss and night sweats are due to an undiagnosed illness or whether the Veteran's memory loss and night sweats are symptoms of a diagnosis that is related to service.

In accordance with the September 2011 Board remand, the Veteran was provided VA examination regarding night sweats and memory loss in May 2015.  The May 2015 VA examiner opined that the Veteran had a diagnosis of an unspecified neurocognitive disorder, and explained that the disorder requires a specialized assessment by a neurologist or a neuropsychologist.  The VA examiner noted that the Veteran was claiming memory loss and that the night sweats appeared to be a symptom rather than an independent diagnosis.  Nonetheless, in accordance with the May 2015 VA examiner's notation for further analysis, a VA examination with a specialist was apparently scheduled for June 17, 2016, according to the screenshots contained in the claims file.  The record reflects that the Veteran failed to appear for examination.  However, VA email correspondence shows that the VA examination was initially scheduled for the wrong veteran, and then subsequently reports that the VA examination was scheduled for June 13, 2016.  The record does not contain any notification to the Veteran of the scheduled examination.  In an August 1, 2017 brief, the Veteran's representative has asserted that no notice was received, and wishes that the examination be rescheduled.  As it is at best unclear whether the Veteran was provided notice of the scheduled examination, the Board will remand the issues to afford the Veteran another opportunity to appear.

While this matter is on remand, the VA should obtain all outstanding VA treatment records, including those dated from June 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA treatment records, including those dated from June 2016 to the present.

2.  After associating outstanding VA treatment records with the claims file, schedule the Veteran for a VA examination with a neurologist or a neuropsychiatrist to address whether the Veteran's memory loss and night sweats are due to an undiagnosed illness or whether the Veteran's memory loss and night sweats are symptoms of a diagnosis with an onset in service or otherwise related to service.  The electronic claims file should be made available to and be reviewed by the examiner.  All appropriate testing should be conducted.  

The examiner should be made aware that the Veteran had confirmed active military service in the Southwest Asia Theater of operations during the Persian Gulf War.  

Based upon the claims file review, the Veteran's reports, and the examination findings, the examiner should provide an opinion as to whether the Veteran as likely as not suffers from memory loss or nights sweats that are manifestations of an undiagnosed illness related to the Veteran's service in the Persian Gulf.

The examiner must list all diagnosed conditions related to memory impairment and night sweats and state which symptoms, abnormal physical findings, and abnormal laboratory test results are associated with each.  

If either memory loss or night sweats is attributed to a diagnosed condition, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or more probability) that the condition had an onset in service or is otherwise related to service.  

In providing such opinions, the examiner should address the findings in the May 2015 VA examination report.

A complete rationale for all opinions expressed should be provided in the examination report.  

3.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

